Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claim 1 and 8 have been considered but are moot because the arguments do not apply to  the current prior art reference combination including new reference Cohen (20100077085) being used in the current rejection.  See full rejection detail below.

Allowable Subject Matter
2.	Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-4, 6-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muklashy et al., US Patent Application (20120050136), hereinafter “Muklashy”, Magendanz et al., US Patent Application (20040080482), hereinafter “Magendanz” and Cohen US Patent Application (20100077085), hereinafter “Cohen”

Regarding claim 1 Muklashy teaches a display information processing method suitable for a host system, executed by a display information processing device The host displays 100 and viewer displays 105 may be any device capable of displaying graphical data [Muklashy para 0027] the received information includes the image presented on at least part of the first plurality of displays  [Muklashy para 0006] comprising: 
	determining whether specification of interfaces of a plurality of extended display devices connected to extension interfaces conforms to the default interface specification of the host system  host displays 100 or viewer displays 105 may include computer monitors, LCD screens, CRTs, televisions, and projectors. The host displays 100 and viewer displays 105 may be any resolution, including without limitation CGA, VGA, SVGA, SXGA+, UGA, XGA, XVGA, QVGA, UXGA, QSXGA, QUXGA, WXGA, SXGA, WSXGA, WUXGA, and QSXGA. In some embodiments, a host computer 110 or viewer computer 120 may use specialized hardware such as a graphics card to communicate with the respective displays [Muklashy para 0027] Output devices include video displays … an I/O device 230 may be a bridge between the system bus 250 and an external communication bus, such as a USB bus, an Apple Desktop Bus, an RS-132 serial connection, a SCSI bus, a FireWire bus, a FireWire 800 bus, an Ethernet bus, an AppleTalk bus, a Gigabit Ethernet bus, an Asynchronous Transfer Mode bus, a HIPPI bus, a Super HIPPI bus, a SerialPlus bus, a SCl/LAMP bus, a FibreChannel bus, or a Serial Attached small computer system interface bus.  [Muklashy para 0033]  
Muklashy does not teach but Magendanz teaches calling drivers corresponding to a plurality of extended display devices from the host system to drive the plurality of extended display devices with the specification of interfaces conforming to the default specification of interfaces of the host system legacy and unaware operating systems 500 utilize the single display information 402 to configure a display component 502 (e.g., a video driver) of the operating system 134 to treat the combined displays as a virtual single display image 504. The single display image 504 is provided to the display adapter 506. [Magendanz para 0047];
obtaining resolution information from the plurality of extended display devices, respectively the EDID 208 includes single display information 402 and multiple display information 404. … This information may include the possible resolutions of the combined display surface, as well as refresh rates and other information regarding use of the combined display surface. [Magendanz para 0044] Multiple display information 404 includes characteristics of the physical layout of the displays 202, as well as resolution, refresh rate and other information regarding the particular displays [Magendanz para 0046]; 
A remote client can log in (202) to a system configured to host one or more graphical sessions to request initialization of a graphical session. Further, the client can report one or more supported display resolutions (204) to the host. For example, in the Remote Desktop Protocol (RDP), the remote client can announce to the host the client's currently configured display resolution. [Cohen para 0022] The host system can determine whether the currently configured display resolution is a supported resolution (310). [Cohen para 0024]  If the currently configured display resolution is included in the list of standard supported resolutions, including any custom resolutions that have been added, the graphical session can resume and display information for the graphical session is generated at the currently configured display resolution (312). [Cohen para 0025]; and
 outputting display information of a main display device to the plurality of extended display devices based on the common resolution.Thus, a user can leave a graphical session initiated from a first remote client, such as an office computer, and then resume the graphical session from a second remote client, such as a home computer. The user also can leave a graphical session initiated from a first remote location and resume the graphical session from a second remote location, using the same computing device, such as a laptop. [Cohen para 0025]


Magendanz discloses a display controller that permits more than one display to be operated by a single cable and a single display adapter. The display controller provides custom EDID information to a computer to which it is attached. The custom EDID information may include information about the single virtual display surface provided by all displays, and may include information about each of the individual monitors or displays, including the location of the individual displays in the single composite display surface. The single composite display surface may be utilized by computers that are not capable of recognizing the EDID for the multiple display system. If the computer does recognize the EDID for the multiple display system, the operating system of the computer and/or applications running on the computer may understand and utilize the heterogeneous nature of the display surface and may optimize display quality and presentation for a user. Cohen discloses Methods, apparatus, systems and 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Muklashy, Magendanz and Cohen.  Muklashy has develop a method of matching various displays played together by their resolution.  Magendanz assists in that it will match all the resolutions to one display resolution pattern. Cohen improves Muklashy's system by providing a method of ensuring the resolution of the host system is used on extend displays of remotes devices allowing for a uniform viewing experience for the user over several devices or terminals.

Regarding claim 2 Muklashy, Magendanz and Cohen disclose everything above (see claim 1).  In addition Muklashy discloses comprising: determining whether specification of interface of a main display device connected to a main interface conforms to the default specification of interface of the host system; and calling drivers the method includes: receiving from a host computing device, by a viewer computing device having one or more viewer displays, a list of rectangles, each rectangle representing the boundaries of one of a plurality of host displays (step 601); presenting, by the viewer computing device to an end-user of the viewer computing device, a graphical user interface including means for selecting a configuration for displaying a window representing screen data of the plurality of host displays in the viewable area of the one or more displays of the viewer computing device (step 603) [Muklashy para 0075]; 

Regarding claim 3 Muklashy, Magendanz and Cohen disclose everything above (see claim 1).  In addition Cohen discloses wherein the common resolution is determined by an intersection of resolution that each of the plurality of extended display devices support and are recorded in the resolution information. A remote client can log in (202) to a system configured to host one or more graphical sessions to request initialization of a graphical session. Further, the client can report one or more supported display resolutions (204) to the host. For example, in the Remote Desktop Protocol (RDP), the remote client can announce to the host the client's currently configured display resolution. Alternatively, in a system using the Virtual Network Computing (VNC) protocol, the remote client can request a list of supported display resolutions from the host. The remote client can receive the list of supported display resolutions and can reply with a selected resolution. The reported or selected resolution can serve as the client's selected display resolution. [Cohen para 0022];

Regarding claim 4 Muklashy, Magendanz and Cohen disclose everything above (see claim 3).  In addition Cohen discloses wherein when the common resolution fails to be determined by the resolution information of the plurality of extended display devices, If the currently configured display resolution reported by the remote client is not included in the list of standard supported resolutions, including any custom resolutions that have been added, a virtual monitor can be generated (314).  [Cohen para 0026] the method further comprises: obtaining native resolutions from the plurality of extended display devices, respectively A remote client can log in (202) to a system configured to host one or more graphical sessions to request initialization of a graphical session. Further, the client can report one or more supported display resolutions (204) to the host. For example, in the Remote Desktop Protocol (RDP), the remote client can announce to the host the client's currently configured display resolution. [Cohen para 0022] The host system can determine whether the currently configured display resolution is a supported resolution (310). [Cohen para 0024]
determining an optimal resolution from the native resolutions of the plurality of extended display devices The virtual monitor can be configured to have a display resolution equal to the currently configured display resolution of the remote client. [Cohen para 0026]; and
he virtual monitor can be configured to have a display resolution equal to the currently configured display resolution of the remote client. Once generated, the virtual monitor is identified as the primary console monitor (316). [Cohen para 0026] When the virtual monitor is scanned, the host system can determine its resolution and one or more visual objects, such as fonts, windows, or graphical widgets can be pre-rendered to display properly at the resolution of the virtual monitor (320). [Cohen para 0026] the graphical display associated with the remote system (i.e., the display information associated with the remote graphical session) can be set as the primary console monitor. [Cohen para 0028] (Additionally Cohen teaches that in the alternative - the resolution of the primary console monitor can be changed to correspond to the currently configured display resolution reported by the remote client instead of generating a virtual monitor [Cohen para 0027])

Regarding claim 6 Muklashy, Magendanz and Cohen disclose everything above (see claim 2). In addition Muklashy discloses wherein the main interface is a universal serial bus interface. the processor 202 communicates with main memory 204 via a system bus 250 [Muklashy para 0030];

Regarding claim 7 Muklashy, Magendanz and Cohen disclose everything above (see claim 1).  In addition Muklashy discloses wherein the plurality of extension interfaces are universal serial bus interfaces. the processor 202 communicates with various I/O devices 230 via a local system bus 250. Various busses may be used to connect the central processing unit 202 to the I/O devices 230, including a VESA VL bus, an ISA bus, an EISA bus, a MicroChannel Architecture (MCA) bus, a PCI bus, a PCI-X bus, a PCI-Express bus, or a NuBus. For embodiments in which the I/O device is an video display, the processor 202 may use an Advanced Graphics Port (AGP) to communicate with the display. [Muklashy para 0032];

Regarding claim 8 Muklashy teaches a display information processing device suitable for a host system, The host displays 100 and viewer displays 105 may be any device capable of displaying graphical data [Muklashy para 0027] comprising: a processor; a main interface communicatively connected to the processor and optionally connected to a main display device in FIG. 2A, the processor 202 communicates with various I/O devices 230 via a local system bus 250. Various busses may be used to connect the central processing unit 202 to the I/O devices 230, including a VESA VL bus, an ISA bus, an EISA bus, a MicroChannel Architecture (MCA) bus, a PCI bus, a PCI-X bus, a PCI-Express bus, or a NuBus. For embodiments in which the I/O device is an video display, the processor 202 may use an Advanced Graphics Port (AGP) to communicate with the display. [Muklashy parra 0032]; 
 A plurality of extension interfaces communicatively connected to the processor, respectively FIG. 2B depicts an embodiment in which the main processor 202' communicates directly with cache memory 240' via a secondary bus, sometimes referred to as a "backside" bus. In other embodiments, the main processor 202' communicates with cache memory 240' using the system bus 250'. [Muklashy para 0031]; and a memory communicatively coupled to the processor, wherein the memory stores instructions executable by the processor Main memory unit 204, 204' may be one or more memory chips capable of storing data and allowing any storage location to be directly accessed by the microprocessor 202, [Muklashy para 0030];
 wherein the instructions are executed by the processor while the plurality of extension interfaces are connected to a plurality of extended display devices, The central processing unit 202, 202' is any logic circuitry that responds to and processes instructions fetched from the main memory unit 204, 204'. [Muklashy para 0029]
such that the processor is able to: determine whether specification of interfaces of the plurality of extended display devices connected to extension interfaces conforms to the default interface specification of the host system host displays 100 or viewer displays 105 may include computer monitors, LCD screens, CRTs, televisions, and projectors. The host displays 100 and viewer displays 105 may be any resolution, including without limitation CGA, VGA, SVGA, SXGA+, UGA, XGA, XVGA, QVGA, UXGA, QSXGA, QUXGA, WXGA, SXGA, WSXGA, WUXGA, and QSXGA. In some embodiments, a host computer 110 or viewer computer 120 may use specialized hardware such as a graphics card to communicate with the respective displays [Muklashy para 0027] Output devices include video displays … an I/O device 230 may be a bridge between the system bus 250 and an external communication bus, such as a USB bus, an Apple Desktop Bus, an RS-132 serial connection, a SCSI bus, a FireWire bus, a FireWire 800 bus, an Ethernet bus, an AppleTalk bus, a Gigabit Ethernet bus, an Asynchronous Transfer Mode bus, a HIPPI bus, a Super HIPPI bus, a SerialPlus bus, a SCl/LAMP bus, a FibreChannel bus, or a Serial Attached small computer system interface bus.  [Muklashy para 0033]; 
Muklashy does not teach but Magendanz teaches invocate drivers corresponding to the plurality of extended display devices from the host system to drive to the plurality of extended display devices with the specification of interfaces conforming to the default interface specification of the host system legacy and unaware operating systems 500 utilize the single display information 402 to configure a display component 502 (e.g., a video driver) of the operating system 134 to treat the combined displays as a virtual single display image 504. The single display image 504 is provided to the display adapter 506. [Magendanz para 0047];
 obtain resolution information from the plurality of extended display devices, respectively the EDID 208 includes single display information 402 and multiple display information 404. … This information may include the possible resolutions of the combined display surface, as well as refresh rates and other information regarding use of the combined display surface. [Magendanz para 0044] Multiple display information 404 includes characteristics of the physical layout of the displays 202, as well as resolution, refresh rate and other information regarding the particular displays [Magendanz para 0046]; 
Muklashy and Magendanz do not teach but Cohen teaches determining a common resolution from the resolution information of the plurality of extended display A remote client can log in (202) to a system configured to host one or more graphical sessions to request initialization of a graphical session. Further, the client can report one or more supported display resolutions (204) to the host. For example, in the Remote Desktop Protocol (RDP), the remote client can announce to the host the client's currently configured display resolution. [Cohen para 0022] The host system can determine whether the currently configured display resolution is a supported resolution (310). [Cohen para 0024]  If the currently configured display resolution is included in the list of standard supported resolutions, including any custom resolutions that have been added, the graphical session can resume and display information for the graphical session is generated at the currently configured display resolution (312). [Cohen para 0025]; and
 outputting display information of a main display device to the plurality of extended display devices based on the common resolution.Thus, a user can leave a graphical session initiated from a first remote client, such as an office computer, and then resume the graphical session from a second remote client, such as a home computer. The user also can leave a graphical session initiated from a first remote location and resume the graphical session from a second remote location, using the same computing device, such as a laptop. [Cohen para 0025]

Muklashy discloses a method of supporting multiple display configurations in a remote access environment, the remote access environment having a host computing device in communication with a viewer computing device comprises: receiving from a 
Magendanz discloses a display controller that permits more than one display to be operated by a single cable and a single display adapter. The display controller provides custom EDID information to a computer to which it is attached. The custom EDID information may include information about the single virtual display surface provided by all displays, and may include information about each of the individual monitors or displays, including the location of the individual displays in the single composite display surface. The single composite display surface may be utilized by computers that are not capable of recognizing the EDID for the multiple display system. If the computer does recognize the EDID for the multiple display system, the operating system of the computer and/or applications running on the computer may understand and utilize the heterogeneous nature of the display surface and may optimize display quality and presentation for a user. Cohen discloses Methods, apparatus, systems and computer program product for configuring display resolution in a terminal server environment. A host system can receive a request for a graphical session, wherein the request identifies a non-standard resolution and the host system generates display 
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Muklashy, Magendanz and Cohen.  Muklashy has develop a method of matching various displays played together by their resolution.  Magendanz assists in that it will match all the resolutions to one display resolution pattern. Cohen improves Muklashy's system by providing a method of ensuring the resolution of the host system is used on extend displays of remotes devices allowing for a uniform viewing experience for the user over several devices or terminals.

Regarding claim 9 Muklashy, Magendanz and Cohen disclose everything above (see claim 8).  In addition Muklashy discloses wherein the instructions are executed by the processor while the main interface is connected to the main display device, then the processor is able to: determine whether specification of interface of the main display device connected to the main interface conforms to the default specification of interface of the host system; and to invocate drivers corresponding to the main display device from the host system to drive the main display device with the specification of the  the method includes: receiving from a host computing device, by a viewer computing device having one or more viewer displays, a list of rectangles, each rectangle representing the boundaries of one of a plurality of host displays (step 601); presenting, by the viewer computing device to an end-user of the viewer computing device, a graphical user interface including means for selecting a configuration for displaying a window representing screen data of the plurality of host displays in the viewable area of the one or more displays of the viewer computing device (step 603) [Muklashy para 0075]; 

Regarding claim 10 Muklashy, Magendanz and Cohen disclose everything above (see claim 8).  In addition Muklashy, wherein the common resolution is determined by an intersection of the resolution information of the plurality of extended display devices. The custom EDID information may include information about the single virtual display surface provided by all displays, such as the size, resolution and refresh rate for the combined displays. [Muklashy para 0075];

Regarding claim 11 Muklashy, Magendanz and Cohen disclose everything above (see claim 8).  In addition Cohen discloses wherein when the processor fails to be determine the common resolution fails to be determined by the resolution information of the plurality of extended display devices, the processor can If the currently configured display resolution reported by the remote client is not included in the list of standard supported resolutions, including any custom resolutions that have been added, a virtual monitor can be generated (314).  [Cohen para 0026] the method further comprises: obtaining native resolutions from the plurality of extended display devices, respectively A remote client can log in (202) to a system configured to host one or more graphical sessions to request initialization of a graphical session. Further, the client can report one or more supported display resolutions (204) to the host. For example, in the Remote Desktop Protocol (RDP), the remote client can announce to the host the client's currently configured display resolution. [Cohen para 0022] The host system can determine whether the currently configured display resolution is a supported resolution (310). [Cohen para 0024]
determining an optimal resolution from the native resolutions of the plurality of extended display devices The virtual monitor can be configured to have a display resolution equal to the currently configured display resolution of the remote client. [Cohen para 0026]; and
outputting display information of the main display device to the plurality of extended display devices based on the optimal resolution. The virtual monitor can be configured to have a display resolution equal to the currently configured display resolution of the remote client. Once generated, the virtual monitor is identified as the primary console monitor (316). [Cohen para 0026] When the virtual monitor is scanned, the host system can determine its resolution and one or more visual objects, such as fonts, windows, or graphical widgets can be pre-rendered to display properly at the resolution of the virtual monitor (320). [Cohen para 0026] the graphical display associated with the remote system (i.e., the display information associated with the remote graphical session) can be set as the primary console monitor. [Cohen para 0028] (Additionally Cohen teaches that in the alternative - the resolution of the primary console monitor can be changed to correspond to the currently configured display resolution reported by the remote client instead of generating a virtual monitor [Cohen para 0027])


Regarding claim 13 Muklashy, Magendanz and Cohen disclose everything above (see claim 8).  In addition Muklashy wherein the main interface is a universal serial bus interface. the processor 202 communicates with main memory 204 via a system bus 250 [Muklashy para 0030];

Regarding claim 14 Muklashy, Magendanz and Cohen disclose everything above (see claim 8).  In addition Muklashy wherein the plurality of extension interfaces are universal serial bus interfaces. the processor 202 communicates with various I/O devices 230 via a local system bus 250. Various busses may be used to connect the central processing unit 202 to the I/O devices 230, including a VESA VL bus, an ISA bus, an EISA bus, a MicroChannel Architecture (MCA) bus, a PCI bus, a PCI-X bus, a PCI-Express bus, or a NuBus. For embodiments in which the I/O device is an video display, the processor 202 may use an Advanced Graphics Port (AGP) to communicate with the display. [Muklashy para 0032];

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J MICHAUD/Examiner, Art Unit 2694